Civil action to recover damages for an alleged negligent injury.
The complaint alleges that on 11 May, 1932, the plaintiff, a customer in defendant's department store, Charlotte, N.C. while going down the basement steps, for the purpose of making a purchase, tripped on the 7th step of the stairway, by catching the heel of her shoe between the metal strip or nosing on the front edge of said step and the worn linoleum just back of the metal strip or nosing, and fell, which resulted in serious injury and damage to plaintiff.
Upon denial of liability, and issues joined, the jury answered the issue of negligence in favor of defendant. From the judgment entered thereon, the plaintiff appeals, assigning errors.
The case was tried below and argued here by counsel with their accustomed zeal and earnestness. Nothing seems to have been overlooked or omitted which would have benefited either side, and we have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. The jury has responded in favor of the defendant on a sharply controverted issue of fact. The verdict and judgment will be upheld.
No error.